Title: To George Washington from James Clinton, 6 December 1781
From: Clinton, James
To: Washington, George


                        
                            Dr General
                            Pompton Decr 6th 1781
                        
                        By virtue of your Excellency’s disposition of the Troops to winter Quarters, I put my
                            Brigade in motion for their destination, and arrived myself last Evening on the Ground occupyed last Winter by the Jersey
                            Brigade. My Intention in preceeding my Command was, to examine into the state of the Hutts, to know what situation the Qur
                            Mr and Commissary’s Stores might be in, and to make such arrangements as the Service might require, but contrary to my
                            expectation, and I believe to Your Excellency’s information, I find that there is not a single Hutt of those built by the
                            Jersey Troops, now standing; and as far as my own observation has extended, I have not discovered in the vicinity of that
                            Ground, any Timber by any means fit for Hutting.
                        The Hutts of last Winter, have been disposed of by the Proprietor of the Soil on which
                                they stood, to the Owner of a neighbouring Forge who has converted them into
                            Goals.
                        The first Regiments of my Brigade will arrive here to Morrow—the second two Days later. The cold season
                            being now far advanced, and the Troops not only fatigued by a long March, but circumstanced in point of Clothing as will
                            very illy enable them to encounter much Duty; I shall dispose of them in the most comfortable manner,
                            until I can have the honor of receiving your Excellency’s farther order respecting
                            them. I have the honor to be with great Esteem Your Excellency’s most obt humble
                            Servant
                        
                            James Clinton

                        
                    